PER CURIAM:
Byron D. Smith appeals the district court order granting the defendants’ motion for summary judgment and dismissing his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Smith v. Pearson, No. CA-03-338 (E.D.Va. Sept. 24, 2004) (unpublished). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED